Case 2:18-cr-20579-VAR-MKM ECF No. 34 filed 12/19/18         PageID.407    Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                              Criminal No. 18-20579
v.
                                              Hon. Victoria A. Roberts

D-1   BRADLEY A. STETKIW,

                   Defendant.


            GOVERNMENT=S OPPOSITION TO DEFENDANT=S
              MOTION FOR RELEASE ON BOND (Doc. 27)

      After initially consenting to detention, defendant Bradley A. Stetkiw

(“STETKIW”) now asks that this Court release him pending trial. The Government

opposes STETKIW’s motion because he poses a danger to the community.

      STETKIW is charged with receipt and possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(2) and (a)(5)(B). Due to the serious nature of

these crimes, there is a presumption in favor of detention. 18 U.S.C. § 3142(e)(3)(E).

STETKIW cannot rebut that presumption, and no condition or combination of

conditions could guarantee the safety of the community should he be released.
Case 2:18-cr-20579-VAR-MKM ECF No. 34 filed 12/19/18          PageID.408   Page 2 of 5



                                           FACTS

      On August 28, 2018 STETKIW was indicted on one count of Receipt of Child

Pornography (18 U.S.C. § 2252A(a)(2)), one count of Possession of Child

Pornography (18 U.S.C. § 2252(a)(5)(B)), and one count of Operating an Unlicensed

Money Transmitting Business (18 U.S.C. 1960).

      On September 4, 2018, STETKIW consented to detention. R. 11. He filed

the instant motion for release on bond on December 4, 2018. R. 27.

      The Government expects that testimony at the scheduled detention hearing

will establish facts including, but not limited to, the following:

      (1) A search of computer equipment taken from STETKIW’s residence was
          conducted pursuant to a warrant issued on October 25, 2017. That search
          discovered images of young children being sexually abused;

      (2) A further search of computer equipment taken from STETKIW’s residence
          was conducted pursuant to a warrant issued on August 28, 2018. That
          search discovered that a user of a computer controlled by STETKIW
          frequented “dark net” sites prominently featuring images of young children
          being sexually abused as well as discussion of child sexual abuse;

      (3) The search pursuant to that same warrant discovered that a user of a
          computer controlled by STETKIW repeatedly viewed images depicting
          children that had either died horrific, violent deaths or were being
          subjected to extreme violence;

      (4) A user of computers taken from STETKIW’s residence employed two
          separate software programs capable of erasing forensic evidence from hard
          drives. Use of these programs limits forensic examiners from recovering
          deleted data and other forensic evidence; and

      (5) At the time of the execution of both of the above search warrants,
          STETKIW resided alone.
                                           2
Case 2:18-cr-20579-VAR-MKM ECF No. 34 filed 12/19/18          PageID.409     Page 3 of 5



                                   ARGUMENT

      18 U.S.C. § 3142(e)(3) provides:

         Subject to rebuttal by the person, it shall be presumed that no
         condition or combination of conditions will reasonably assure the
         appearance of the person as required and the safety of the community
         if the judicial officer finds that there is probable cause to believe that
         the defendant committed— . . . (E) an offense involving a minor
         victim under section . . . 2252A(a)(2) . . .

      The rebuttable presumption is triggered by a grand jury indictment charging

the defendant with the applicable offenses. United States v. Williams, 948 F. Supp.

692, 694 (E.D. Mich. 1996) (explaining that the rebuttable presumption is clearly

triggered by a grand jury indictment). Here, STETKIW is charged in an indictment

with receipt of child pornography in violation of 18 U.S.C. § 2252A(a)(2). As a

result, the rebuttable presumption applies. It is STETKIW’s burden “to come

forward with evidence suggesting that he is not a societal danger or flight risk.”

Williams at 694. STETKIW cannot rebut this presumption.

      Forensic evidence suggests that STETKIW not only has a sexual interest in

young children, but that it is longstanding and uncontrollable. STETKIW did not

cease to engage with images of child sexual abuse after the initial seizure of his

images in 2017—he doubled down and continued to seek out websites that not only

trafficked in such images but discussed the sexual abuse of young children. In

addition, his use of not only one, but two, computer software programs designed to

eradicate forensic evidence demonstrates that STETKIW was well aware of the
                                           3
Case 2:18-cr-20579-VAR-MKM ECF No. 34 filed 12/19/18         PageID.410   Page 4 of 5



illegality of his actions and that he sought to cover them up.

      STETKIW’s sexual interest in young children is compounded by his interest

in extreme violence against them. These two interests are a disturbing combination

separating STETKIW from those to whom courts have granted pre-trial release.

STETKIW’s inability to control his sexual urges connected to young children and

his fixation with violence against them combine to make him a danger to the

community that no condition or conditions of release can abate.

      In summary, the nature of circumstances of the offense, the weight of the

evidence against STETKIW, his history and characteristics, and his character

prevent STETKIW from rebutting the presumption that he is a danger to community,

and thus he is not eligible for pretrial release.




                                            4
Case 2:18-cr-20579-VAR-MKM ECF No. 34 filed 12/19/18    PageID.411     Page 5 of 5



                               CONCLUSION

      For the reasons outlined above, the Court should deny STETKIW’S motion

for release on bond. The Government believes an evidentiary hearing is necessary

in order for the Government to present evidence concerning the risk posed by

STETKIW should he be released.



                                           Respectfully submitted,

                                           MATTHEW SCHNEIDER
                                           United States Attorney


                                           /s/ TIMOTHY J. WYSE
                                           Timothy J. Wyse
                                           Assistant U.S. Attorney
                                           (313) 226-9144
                                           211 West Fort, Suite 2001
                                           Detroit, Michigan 48226
                                           Timothy.Wyse@usdoj.gov
December 19, 2018




                                       5
